Martuscello and Cohalan, JJ.,
dissent and vote to affirm as to the conviction, but to reverse the *579sentence and remand the case to the County Court for resentence, in accordance with the following memorandum: Although we find no merit in defendant’s contentions with respect to the trial court’s rulings, we would nevertheless reverse as to the sentence and remand the case to the County Court for resentence. A proper sentence upon a conviction for this crime must be found under sections 55.10, 60.01 and 70.00 of the Penal Law and not under the Vehicle and Traffic Law (see People v Messinger, 35 NY2d 987, affg 43 AD2d 15; see, also, People v Bouton, 40 AD2d 383, supra). Thus the sentence, which imposed both a fine and probation, was invalid as a matter of law. We find no fault with the revocation of defendant’s driver’s license (see Penal Law, § 60.30).